          Case 1:20-cv-10523-DLC Document 57 Filed 06/19/20 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS
__________________________________________
 JOHN R. WADE, III, SHARON WADE, JOHN )
 WADE IV, and TAYLOR WADE,                 )
                                           )
                   Plaintiffs,             )
            v.                             )
                                           )
 TRI-WIRE EMPLOYEE STOCK OPTION            )
 TRUST, SCOTT PERRY, ROBERT R. NEWELL, )
 ROBERT LANDRY, DAVID GESMONDI,            ) Civil Action No. 1:20-cv-10523-DLC
 CAPITAL TRUSTEES, LLC, SPINNAKER          )
 TRUST, ROBERT GOULD, JEANINE              )
 PENDERGAST, EMPIRE VALUATION              )
 CONSULTANTS, LLC, SES WINDING UP          )
 CORPORATION f/k/a SES ADVISORS, INC.,     )
 SES ESOP STRATEGIES, LLC, as successor to )
 SES ADVISORS, INC., BELLMARK              )
 PARTNERS, LLC, JOHN MARSH, LORI           )
 WENETTA, and RUBEN KLEIN,                 )
                    Defendants.            )
__________________________________________ )

      TRI-WIRE ENGINEERING SOLUTIONS, INC.’S MOTION TO INTERVENE

        Pursuant to Federal Rule of Civil Procedure 24, Tri-Wire Engineering Solutions, Inc. (“Tri-

Wire” or the “Company”) hereby respectfully moves to intervene in the above-captioned case.

        Tri-Wire moves to intervene as of right pursuant to Federal Rule of Civil Procedure

24(a)(2), in that it has an interest in the transaction that is the subject of the Counterclaims asserted

by     Defendant/Plaintiff-in-Counterclaim          Spinnaker       Trust     (“Spinnaker”)        against

Plaintiff/Defendant-in-Counterclaim John Wade (“Wade”). 1 Tri-Wire intends to assert claims

against Wade that are parallel to the claims asserted by Spinnaker, but which arise out of a separate

and distinct contract to which the ESOP Trust is not a party and which therefore Spinnaker cannot

sue to enforce. In addition, Tri-Wire has a strong interest in the Counterclaims asserted by


1
 Spinnaker asserts Counterclaims against Wade in its capacity as the trustee of the Tri-Wire Employee Stock
Ownership Trust (the “ESOP Trust”), which is the sole shareholder of the Company.


                                                    1
          Case 1:20-cv-10523-DLC Document 57 Filed 06/19/20 Page 2 of 3



Spinnaker, because the outcome of those Counterclaims impacts Tri-Wire’s ability to address

damage caused to it as a result of Wade’s fraud and misrepresentations in connection with the

transaction at issue.

        Spinnaker’s counterclaims against Wade arise out of, inter alia, breaches of a December

30, 2016 Stock Purchase Agreement between Wade and the ESOP Trust, pursuant to which the

ESOP Trust purchased 820,000 shares of Company stock from Wade for $20,500,000 cash. Tri-

Wire’s claims against Wade arise out of, inter alia, breaches of a Stock Redemption Agreement

of the same date between Wade and the Company pursuant to which the Company redeemed

700,000 shares of Company stock in exchange for notes in the amount of $17,500,000. In reliance

on the representations made in the foregoing agreements, Tri-Wire borrowed $20.5 million to

finance the Transaction. Thus, disposing of Spinnaker’s Counterclaims without permitting the

Company to intervene in this action may as a practical matter impair or impede the Company’s

ability to protect its interests, and Spinnaker does not adequately represent the Company’s interests

in that it cannot sue to enforce the Stock Redemption Agreement and may not be permitted to

reform or avoid the Company’s obligations under its various loan agreements pursuant to which it

financed the ESOP transaction.

        Alternatively, the Company should be permitted to intervene pursuant to Rule 24(b)(2), in

that its claims share common questions of law and fact with Spinnaker’s Counterclaims.

        In support of this Motion, Tri-Wire relies on the accompanying Memorandum of Law in

Support of Tri-Wire Engineering Solutions, Inc.’s Motion to Intervene.

        Tri-Wire’s proposed Complaint against Wade is attached hereto as Exhibit A.

                             REQUEST FOR ORAL ARGUMENT

        Pursuant to Local Rule 7.1(d), Tri-Wire hereby requests oral argument on this Motion.



                                                 2
          Case 1:20-cv-10523-DLC Document 57 Filed 06/19/20 Page 3 of 3



     Dated:     June 19, 2020                         Respectfully submitted,

                                                      TRI-WIRE ENGINEERING SOLUTIONS,
                                                      INC.
                                                      /s/ Timothy H. Madden
                                                      Timothy H. Madden (BBO# 654040)
                                                      Nicholas J. Ramacher (BBO# 680258)
                                                      DONNELLY, CONROY & GELHAAR, LLP
                                                      260 Franklin Street, Suite 1600
                                                      Boston, Massachusetts 02110
                                                      (617) 720-2880 (T)
                                                      (617) 720-3554 (F)
                                                      thm@dcglaw.com
                                                      njr@dcglaw.com



                       CERTIFICATE UNDER LOCAL RULE 7.1(a)(2)

       Pursuant to Local Rule 7.1(a)(2), undersigned counsel hereby certifies that he has conferred

with counsel for John Wade concerning the subject matter of this Motion but was unable to resolve

or narrow the issues presented by this Motion.



                                                               /s/ Timothy H. Madden
                                                                   Timothy H. Madden




                                 CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be sent electronically

to the registered participants as identified in the Notice of Electronic Filing (NEF) and paper copies

will be sent to those indicated as non-registered participants on June 19, 2020.

                                                               /s/ Timothy H. Madden
                                                                   Timothy H. Madden




                                                  3
